Case 2:14-cr-20780-MFL-DRG ECF No. 652, PageID.6113 Filed 01/04/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                               Case No. 14-cr-20780
                                                      Hon. Matthew F. Leitman
v.

CURTIS SCOTT,

          Defendant.
________________________________________________________________/

              ORDER GRANTING LEAVE TO FILE A MOTION
                  UNDER 28 U.S.C. §2255 (ECF No. 649)

      On November 9, 2020, Defendant Curtis Scott filed a pro se motion for leave

to file a “timely” motion under 28 U.S.C. § 2255. (Mot., ECF No. 649.) That motion

is GRANTED. Scott may file a Section 2255 motion in this action. However, the

Court will not make any judgment in advance as to the timeliness of such a motion.

The Court will consider whether any motion Scott files is timely in the context of

resolving the motion after it is filed and fully briefed.

      IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
Dated: January 4, 2021                   UNITED STATES DISTRICT JUDGE




                                            1
Case 2:14-cr-20780-MFL-DRG ECF No. 652, PageID.6114 Filed 01/04/21 Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on January 4, 2021, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        2
